DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 16-24 are pending.

Claims 1-11 and 18-24 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 7 April 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 16-17, directed to an allowable method, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Ekena on 17 August 2021. 

The application has been amended as follows: 
IN THE CLAIMS:

Claim 1. (Currently Amended) A method of increasing drought tolerance in a plant, the method comprising expressing a heterologous receptor kinase Xa21 coding region that encodes a polypeptide sharing at least 95% identity to SEQ ID NO: 2 in one or more [[the]] plants thereby overexpressing Xa21 in the plants and selecting one or more plants for increased drought resistance as compared to a control plant grown under the same conditions that lacks the heterologous Xa21 coding region. 

Claim 16. (Currently Amended) A method of producing food for human or animal consumption, the method comprising:
a) increasing drought tolerance in a plant by expressing a heterologous receptor kinase Xa21 coding region that encodes a polypeptide sharing at least 95% identity to SEQ ID NO: 2 in one or more [[the]] plants thereby overexpressing Xa21 in the plants and selecting one or more plants for increased drought resistance as compared to a control plant grown under the same conditions that lacks the heterologous Xa21 coding region[[:]]; and
b) preparing food for human or animal consumption from the plant or a part thereof.

Claim 18. (Currently Amended) The method of claim 1, wherein the plant is a rice plant. 

Claim 19. (Currently Amended) A method of producing a drought tolerant plant, the method comprising crossing a first plant expressing a heterologous receptor kinase Xa21 coding region that encodes a polypeptide sharing at least 95% identity to SEQ ID NO: 2 thereby overexpressing Xa21 in the plant for increased drought tolerance when compared to a control plant grown under the same conditions that lacks the Xa21 coding region.

Claim 23. (Currently Amended) A method for improving plant growth during moderate drought, the method comprising expressing Xa21 coding region that encodes a polypeptide sharing at least 95% identity to SEQ ID NO: 2 in one or more [[the]] plants thereby overexpressing Xa21 in the one or more plants and selecting one or more plants for increased plant growth during moderate drought as compared to a control plant grown under the same conditions that lacks the heterologous Xa21 coding region.

Claim 24. (Currently Amended) A method of increasing drought tolerance in a plant, the method comprising expressing a heterologous receptor kinase Xa21 coding region that encodes a polypeptide sharing at least 95% identity to SEQ ID NO: 2 in one or more [[the]] plants thereby overexpressing Xa21 in the plants, subjecting the one or more plants to a drought condition, and selecting one or more plants for one or more of: increased drought survival; increased expression of one or more genes related to desiccation tolerance, biosynthesis of cell walls, and/or transcellular water movement; increased deposition of lignin and cellulose in the xylem vessels and/or their surrounding cells; decreased xylem wall collapse and/or decreased embolism formation in xylem; and improved xylem functionality when compared to a control plant grown under the same conditions that lacks the heterologous Xa21 coding region. 


Allowable Subject Matter
Claims 1-11 and 16-24 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley K Buran/Primary Examiner, Art Unit 1662